                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MIA SAGOTE,
                                   7                                                     Case No. 17-cv-06400-YGR (PR)
                                                       Petitioner,
                                   8                                                     JUDGMENT
                                                 v.
                                   9
                                         JANEL ESPINOZA,
                                  10
                                                       Respondent.
                                  11

                                  12          Pursuant to the Court’s Order Granting Respondent’s Motion to Dismiss Petition as
Northern District of California
 United States District Court




                                  13   Untimely; and Denying Certificate of Appealability signed today, this action is DISMISSED

                                  14   WITH PREJUDICE. 28 U.S.C. § 2244(d).

                                  15          IT IS SO ORDERED.

                                  16   Dated: 12/19/2018

                                  17                                                 ______________________________________
                                                                                     YVONNE GONZALEZ ROGERS
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
